Keefe, Judge:
This reappraisement involves additions by the appraiser to equal the foreign value upon an importation of certain *611rubber belting, “Success” grade. The 8-inch 5-ply was entered at .7820 yen per foot, packed, less shipping charges, ocean insurance, ocean freight and consular fee, and appraised at 2.2 sen per unit of 1 inch x 1 ply x 1 foot, equal to .88 yen per foot, less 5 per centum discount, less shipping charges, packing included. The 12 inch by 5 ply was entered at 1.1730 yen per foot, packed, less shipping charges noted above, and appraised the same price per unit, which equalled for this width of belting, 1.32 yen per foot, less 5 per centum discount, less shipping charges, packing included.
At the trial an affidavit of the managing director of the manufacturing firm in Kobe, Japan, was admitted in evidence. Therein affiant stated that the invoiced price represents the export value of the merchandise, and that such or similar merchandise was not sold for home consumption in Japan at any time prior to the exportation in question; that in the Japanese trade, a belting of a higher quality is demanded; and that the quality is higher both as to the ingredients used in its manufacture and as to the finished commodity, and also that the number of plys and sizes were different.
A special report of a Treasury attaché who investigated the market was admitted in evidence upon behalf of the Government. He interviewed the manager of the exporting firm and the information he, obtained was verified by an inspection of the firm’s books and records. He found that the unit of sale was 1 inch x 1 ply by 1 foot, and that the price therefor in the home market was 2.2 sen per unit, which price remained unchanged from April to September, 1937. He also found that the same rubber belting was sold and freely offered for sale, usually under the name “Success” brand, in the usual wholesale quantities and in the ordinary course of trade, and there were numerous sales at the price above noted, the attaché having copied 26 sales including'3 sales of five-ply, the last being June 26, 1937, 2 days before the shipment of the goods in question.
From a careful examination of the evidence before me I am of the opinion that the merchandise in question is freely offered for sale and sold for home consumption and that the freely offered price thereof in the usual wholesale quantities and in the ordinary course of trade was 2.2 sen per unit of 1 inch x one-ply x 1 foot, as found by the appraiser, less a discount of 5 per centum, packed, less shipping charges. I therefore find that the appraised value represents the dutiable foreign value of the merchandise, and judgment will be entered in favor of the defendant.